Title: From Thomas Jefferson to the County Lieutenants of Frederick and Certain Other Counties, 4 September 1780
From: Jefferson, Thomas
To: County Lieutenants



Sir
In Council Sepr. 4. 1780.

The late misfortune to the southward renders it necessary that we send a reinforcement of militia from this State to assist in stopping the progress of the enemy should they be able to do no more.I have in the first place required the counties which lately sent militia to the southward, to furnish now so many as failed to march then of the quota called on, but to make up a substantial aid other counties must contribute. I am therefore to require eighty two of your militia to proceed as soon as possible under [the] command of such officers below the [rank] of field officers as you shall find proper to send with them to Hillsborough, in North Carolina, at which place they must be by the 25th of October or as much sooner as may be, because by the last day of that month the time of service of the militia now in Carolina will be expir’d. They are to continue in service three months from the time of their getting to the head quarters of the commanding officer to the southward. [In] requiring this quota from you we have been governed by the prop[ortion] called for by the General assembly on the late occasion from the other counties, and have endeavoured to make allowance for the numbers withdrawn from you by the late draught and also for those sent, or to be sent to the western country. You will be pleased to make return to me of the names of those who shall be ordered to march, and of those who shall fail; and as to the latter to spare no endeavors to take and send them on to duty, as justice to the counties on whom we shall be obliged to call hereafter in the course of rotation requires that we repeat our calls on the counties to whose turn it falls previously, until they shall have actually sent their full number into the field. I inclose you a power of taking provisions, waggons and other necessaries for the men on their march, with an extract of the act of assembly authorizing it, which I wou’d recommend to you to put into the hands of some discreet person of the party capable of doing the duties of quarter master and commissary. Arms will be provided at Hillsborough. I am Your very humb Servt.,

Th: Jefferson

The State being unprovided with Blankets for the 18 Months Men I am to desire. you earnestly to recommend to them to carry their own Blankets the value of which they shall be immediately paid.

